Case 4:21-cv-00694-ALM-KPJ Document 8-10 Filed 09/07/21 Page 1of5PagelD#: 477

Case 4:20;cv-00896-ALM-KPJ Document 20-13 Filed 12/28/20 Page i of5 PagelD #: 193

1

—

Exhibit L

Oo CoO YN HD HH FP WW PP

NON YP YY Ye YY YY YY Se Se —

76

 

 

 

 
Case 4:21-cv-00694-ALM-KPJ Document 8-10 Filed 09/07/21 Page 2 of 5PagelD#: 478

 

 

 

Case 4:20;cv-00896-ALM-KPJ Document 20-13 Filed 12/28/20 Page 2 of 5 PageID #: 194
1
1 }
2
3
US. Department of Justice
4
United States Atiorney
5 Southern District af New York
6 The Sitio. Moly Biting
One Saint dadiw' Plata
Now York New Vark HMM?
7
August 37, 2020
8
Michael Moates
9
Re: Grand Jury Subpoena:
10
Please be advised that the accompanying grand jury subpoena has been issued in connection with
li an official criminal investigation of a suspected felony being conducted by a federal grand jury. The
Government hereby requests that you voluntarily refrain from disclosing the existence of the subpoena to
| y req 5 tanh i eB |
12 any third party. While you are under no obligation to comply with our request. we are requesting you not
to make any disclosure in order to preserve the confidentiality of the investigation and because disclosure
of the existence of this investigation might interfere with and impede the investigation,
13
If you intend to disclose the existence of this Grand Jury Subpuena request to a third party. please
14 fet me know before making any such disclosure.
15 Thank you for your cooperation in this matter.
16 Very truly yours,
17 AUDREY STRAUSS
Acting United States Attorney
18 .
“eho i ! oa
By: Kobud § Dobelaen
19 Robert B. Sohelman
Assistant United States Attorney
20 (232) 637-2616
2]
22
23
24
25
26
27
28
77

 

 

 

 
Case 4:21-cv-00694-ALM-KPJ Document 8-10 Filed 09/07/21 Page 3 of 5 PagelD#: 479

Case 4:20

oT Oo wo KN DO WH Re WY NY

eo SN DH OH FP WD NY | FD DO BF IN HD A FSF WY NY

 

 

cv-00896-ALM-KPJ Document 20-13 Filed 12/28/20 Page 3 of 5 PagelD #: 195

Grand Jury Subpoena

Mnited States District Cowt
SOUTHERN DISTRICT OF NEW YORK

TO: Michael Moates

GREETINGS:

WE COMMAND YOU that all and singular business and excuses being laid aside. you appear and attend before
the GRAND JURY of the people of the United States for the Southem District of New York, af the United States
Courthouse, 40 Foley Square. Room 220, in the Borough of Manhattan, City of New York, New York, in the
Southern District of New York, at the Following date, time and place:

Appearance Date: September 17, 2020 Appearance Time: 10:00 a.m.

to testify and give evidence in regard to an alleged violation of :

IB ULS.C, $$ 1341, 1343, 1349, 1956, 1957

and not (o depart the Grand Jury without leave thereof, or of the United States Attorney, and that you
bring with you and produce at the above time and place the following:

Please see attached rider

 

Failure to allend and produce any items hereby demanded will constitule contempt of court and will
subject you to civil sanctions and criminal penalties, in addition to other penalties of the Law.

DATED: New York, New York
August 31, 2020

A eb Bias Z & 55
AUDREY STRAUSS
Acting United States Anorney for the
Southern District of New York
md. A Do pt lnnon.

oben 6 Senet
Assistant United Stales Attomey
One St. Andrew's Plaza
New York, New York 10007
Telephone: = 212-637-2616
Email: robert.sobelmangusdaj. gov

 

tev. 2.0) 12

78

 

 
Case 4:21-cv-00694-ALM-KPJ Document 8-10 Filed 09/07/21 Page 4 of 5 PagelD #: 480

 

Case 4:20+cv-00896-ALM-KPJ Document 20-13 Filed 12/28/20 Page 4 of 5 PagelD #: 196
'
1
2
3 RIDER
(Grand Jury Subpoena to Michael Moates, dated August 31 2020)
4 Ref. No. 201901097
5 Advice of Rights
6 1 You may refuse to answer any question if a truthful answer to the question would tend to
incriminate you,
7
2. Anything that you do say may be used agatnst you by the grand jury or im a subsequent Icgal
8 proceeding.
9 3. Ifyou have a huvyer, the grand jury will permit you a reasonable opportunity to step outside the
grand jury room te consult with your lawyer if you so desire.
10 4. TF you would like a lawyer but do not have funds to retain one, you may make an application to
the United States Magistrate Judge who will decide whether to appoint a lawyer to represent you.
Il
Instructions and Definitions:
12

1 This subpoena calls for the production of categories of dactiments, records, correspondence, and
13 other written and electronic material, as specified below, in your possession, custody ar control
This subpoena covers all responsive documents wherever they may be found, including on
computers, email accounts, iCloud accounts. servers, cellphones, and ather personal electronic

 

14 devices, whether in the United States or any foreign jurisdiction.

15 2. “Documents” refers to any and all documents and reeords, in whatever form kept including, but
not limited ta, writings, emads, tex¢ messages, messages sent (rough “apps” or social media

16 accounts, drawings, graphs, charts, calendar entries, photographs. audio or visual recordings,
images, and ather data or data compilations, and includes materials on both paper and electronic

17 form,

18 3,

20 4

23 S$ This subpoena does not call for the production of any documents protected by # valid claim of
privilege, although any responsive document over which privilege is being asserted must be

24 preserved. Any documents withheld on grounds of privilege must be specifically mdentified an a
privilege log with descriptions sufficient to identify their dates. authors. recipients, and general

25 subject matter.

79

 

 

 

 

 
Case 4:21-cv-00694-ALM-KPJ Document 8-10 Filed 09/07/21 Page 5of5PagelD#: 481

 

 

Case 4:20;¢v-00896-ALM-KPJ Document 20-13 Filed 12/28/20 Page 5 of 5 PagelD #: 197
»
]
2
3
Materials to be Produced:
4
1,
5
6
7
8 ** Please provide records in electronic format if possible. **
In lice of an appearance you may comply with this subpocna by providing the requested information,
9 along with & business records certification pursuant to Fed. R. Evid. 803(6) to Postal Inspector Troy A.
c I ;
Pitenger. United States Postal Inspection Service, tapittengerdeuspis gov, 212-330-2459
10
IMPORTANT: REQUEST FOR NON-DISCLOSURE
11 Due to the ongoing nature of the investigation, it is requested that you do pot disclose any
information relating to this grand jury subpoena to any third party.
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28
80

 

 

 

 
